Whitfield, J.
— Upon an indictment for murder in the first degree, Russell was convicted of manslaughter and on writ of error complains of specific charges given and refused and of rulings rejecting testimony as to the general reputation of the defendant for carrying arms .and concealed weapons. Even if it was error to exclude the proffered testimony under the circumstances shown, the substance of the evidence offered was subsequently adduced and the defendant got the benefit of it.
Appropriate charges upon self defense and upon other phases of the case as presented by the issues and the evidence, were given; and an instruction rquested by the defendant that “the previous good character of- the defendant, if proved to your. satisfaction in the ■ case, you *224ought to consider, together with all other facts in evidence,” etc., therefore it was not error to refuse charges that evidence of good character mmt be considered, particularly as the charges given required the defendant to be given the benefit of every reasonable doubt of his guilt that may arise from the evidence.
It is not error for the court to refuse certain requested instructions when the substance of such requested instructions bad already been covered by charges given. Disney v. State, 72 Fla. 492, 73 South. Rep. 598; Seymour v. State, 66 Fla. 133, 63 South. Rep. 7.
Judgment affirmed.
All concur.